Judge BkEck
delivered the opinion of the Court.
Nf.ff executed his obligation under seal, to James Speed, lawful agent of Baden, in which it is recited that Speed, as the lawful agent of Baden, leased to Neff, for the term of ten years, a lot in the city of Louisville, and covenanted, as the agent of Baden, to keep him in possession. Neff covenanted to pay Speed as agent, seventy-five dollars per year, rent, payable one half semi-annually. The covenant is signed by Neff alone.
Upon that covenant, Baden has brought this action of covenant, and assigned as a breach, the failure of Neff to pay one year’s rent, which had become due. The defendant demurred — the demurrer was overruled, and judgment against him, to which he prosecutes this writ of error.
The only question for consideration is, whether the action can be maintained in the name of Baden.
The ’ covenant is express to pay Speed, and we are clearly of opinion the action cannot be sustained in the name of Baden.
The numerous authorities referred to have been examined, but we think, do not sustain the action.
The judgment is therefore reversed, and cause remanded, that the defendant’s demurrer may be sustained, and judgment thereon rendered for defendant.